DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9, 11, 14, 18, 25, 27, 31-33, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,119,733 (HSIEH), as evidenced by Beans Dried, Transport Information Service, accessed at https://www.tis-gdv.de/tis_e/ware/trockfru/bohnen/bohnen-htm/, 1998 (BEANS) and further in view of United States Patent Application Publication No. 2002/0197350 (AKAZAWA).
 
Claim 1 recites a process for producing a product, the process comprising homogenizing a slurry comprising water and a comminuted pulse, mixing an enzyme with the slurry, drying the slurry, and wherein the pulse is selected from a variety of beans selected from the group consisting of Phaseolus species, beans of Vigna species, beans of Vicia species, peas, chickpeas, lentils, and combinations of any thereof.
HSIEH teaches a process for producing a product, the process comprising homogenizing (col. 2, lines 1-3) a slurry comprising water and a comminuted pulse (col. 3, lines 18-20), and mixing an enzyme with the slurry (col. 4, lines 27-32). 
HSIEH does not teach drying or the type of bean. 

Thus, it would have been obvious to mix the soybean product of HSIEH with a second component and spray dry the component to provide a method of processing soybean by use of an enzyme, which is capable of efficiently producing a processed soybean food having substantially no smell characteristic to the soybean and an improved digestion-absorption coefficient for the human body by using the entire constituents of the soybean. 
AKAZAWA teaches that the pulse other than the soybean, for example, it is possible to use pea, kidney bean or miscellaneous beans. As an example, a method of producing a pea powder is described [0031]. It would have been obvious to use pea pulse along with a second or additional pulse such as kidney (i.e., a Phaseolus pulse) with the soy of HSIEH and spray dry the component to provide a method of processing soybean by use of an enzyme, which is capable of efficiently producing a processed soybean food having substantially no smell characteristic to the soybean and an improved digestion-absorption coefficient for the human body by using the entire constituents of the soybean.

Claim 2 recites inactivating the enzyme by heating the enzyme and the slurry to a temperature of at least 70°C.
HSIEH teaches at col. 2, lines 63-65 that the slurry can be heated between 50 to 100oC.  The claimed temperature falls within this range. 

Claim 6 recites that the comminuted pulse is present in the slurry at 5-50% solids. In Example 1 at col. 5, lines 5-40, it is taught that about 1/3 pounds of dry whole beans (149 g) then were ground in an electric grinder to fine particles having a diameter less than 420 microns. Grinding was conducted for about 1 minute per pass and the beans were ground in one or more passes through the electric grinder. About 1/3 pounds of the powder then was added to 4 pounds of distilled water (1808 g) which was at a temperature of about 85° C. The powder-hot water slurry was stirred for about 30 minutes while the temperature of the slurry was maintained at about 85° C. The soybean particles became softened and the lipoxygenase (trypsin inhibitors) inactivated in the hot water.  The amount of dried beans and water equals about 1957 grams. The amount of moisture in the dried beans is not provided but would result in a 7.6% moisture content prior to taking this into account. Assuming a maximum of 1% moisture is present as taught by BEANS, this would be 7.5 % (i.e., 149g-1.49g = 147.51g/1957g = 7.5%) and would naturally fall within the claimed amount.   


Claim 7 recites that the homogenizing takes place at a under pressure of 2,000-15,000 psi. 
HSEIH teaches at col. 3, lines 40-45 that the pressure can be at least 1000 psi.  HSEIH teaches that the pressure can be 7000 psi in Example II at col. 6, lines 10-15). 

Claim 9 recites mixing a second enzyme with the slurry, wherein the second enzyme is different than the enzyme. 
HSEIH teaches that two enzymes can be added – cellulase and pectinase at col. 4, lines 5-18. 

Claim 11 recites incubating the slurry and the enzyme for at least 5 minutes and a period of time and at a temperature of at least 35°C. Claim 18 recites holding the slurry and the enzyme at a temperature between 30-70°C.
As to claims 11 and 18, HSIEH teaches at col. 4, lines 10-16 that the slurry and enzyme are incubated for 30 minutes and at a temperature range of 20 to 40oC.  This overlaps the claimed temperature of at least 35oC and falls satisfies the recitation of at least 5 minutes.  It would have been obvious to provide a temperature of at least 35oC as it falls within the range taught by HSIEH. 

Claim 20 recites drying the slurry to the powder comprises spray draying. 
As noted above, AZAKAWA is cited to teach this feature. 
AKAZAWA teaches a method of processing soybean by use of an enzyme, which is capable of efficiently producing a processed soybean food having substantially no smell characteristic to the soybean and an improved digestion-absorption coefficient for the human body by using the entire constituents of the soybean. This is possible by adding a second component with treated soybean and drying the mixture by spray drying method [0013] and [0018],
Thus, it would have been obvious to mix the soybean product of HSIEH with a second component and spray dry the component to provide a method of processing soybean by use of an enzyme, which is capable of efficiently producing a processed soybean food having substantially no smell characteristic to the soybean and an improved digestion-absorption coefficient for the human body by using the entire constituents of the soybean.

Claim 25 recites that the process of claim 1 further comprises homogenizing a second composition with the water and the comminuted pulse. 


Claim 27 recites that the process further comprises filtering the slurry. 
The slurry is filtered by HSIEH at col. 3, lines 37-40. 

Claim 31 recites a process for producing a pulse product, comprising producing a slurry with a pre-cooked comminuted pulse and water; cooking the slurry, homogenizing the slurry, mixing an enzyme with the slurry, and inactivating the enzyme mixed with the slurry. 
HSIEH teaches a process for producing a product, the process comprising homogenizing (col. 2, lines 1-3) a slurry comprising water and a comminuted pulse (col. 3, lines 18-20), and mixing an enzyme with the slurry (col. 4, lines 27-32). The slurry is heated/cooked at col. 2, lines 63-68. HSIEH teaches at col. 2, lines 63-65 that the slurry can be heated between 50 to 100oC.  The claimed temperature falls within this range. 
HSIEH does not teach pre-cooked beans (i.e., pre-cooked).
However, AZAKAWA teaches heating and soaking the beans to inactivate enzymatic activity [0026].  


Claim 32 recites the process of claim 31 further comprises drying the slurry to a powder.  
AKAZAWA teaches a method of processing soybean by use of an enzyme, which is capable of efficiently producing a processed soybean food having substantially no smell characteristic to the soybean and an improved digestion-absorption coefficient for the human body by using the entire constituents of the soybean. This is possible by adding a second component with treated soybean and drying the mixture by spray drying method [0013] and [0018]. 
Thus, it would have been obvious to mix the soybean product of HSIEH with a second component and spray dry the component to provide a method of processing soybean by use of an enzyme, which is capable of efficiently producing a processed soybean food having substantially no smell characteristic to the soybean and an improved digestion-absorption coefficient for the human body by using the entire constituents of the soybean.

Claim 33 depends on claim 31 and recites mixing a second enzyme with the slurry, wherein the second enzyme is different than the enzyme. 
HSEIH teaches that two different enzymes can be added – cellulase and pectinase at col. 4, lines 5-18. 

Claim 42 recites that the process of claim 31 further comprises filtering the slurry. 
The slurry is filtered by HSIEH at col. 3, lines 37-40. 
HSEIH is cited for the reasons noted above but is silent as to the claimed solids, temperature for the slurry with enzymes or inactivating the slurry with the added enzymes.  

Claims 14 and 35-36  is rejected under 35 U.S.C. 103 as being unpatentable over HSIEH and AZAKAWA as applied to claims 1-2, 6, 7, 9, 27, 31, 33,  42  above, and further in view of United States Patent No. 5,989,600 (NIELSEN).
HSEIH is silent as using enzymes with amylase and xylanase.
Claim 14 recites that the enzyme has alpha-amylase activity. 
Claims 35 and 36 recite that the enzymes exhibit amylase and xylanase activity, respectively. 
NIELSEN teaches that enzymes such as alpha-amylase and xylanase can help solubilize proteins in soy (col. 5, lines 29-49).
It would have been obvious to use these enzymes in HSEIH, as they increase the solubilization of proteins. This would allow for higher protein yields and utilization (col. 6, lines 1-10).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over HSIEH as applied to claims 1-2, 6, 7, 9, 27, 31, 33,  42  above, and further in view of United States Patent No. 6,663,912 (GHANDI).
HSIEH does not teach adding a product of wheat to the composition. 
Claim 29 recites that the second composition is selected from the group consisting of a product of wheat, oat, sorghum, an ancient grain, com, buckwheat, quinoa, chia, rice, barley, millet, rye, triticale, fonio, teff, wild rice, spelt, einkom, emmer, durum, kamut, and combinations of any thereof.
GHANDI teaches adding an extraneous protein sources to fortify a soy composition. The proteins can be wheat and provide nutritional fortification and, for certain individuals, better digestion and absorption (col. 5, lines 1-10)
It would have been obvious to one skilled in the art to add wheat protein to the process of HSIEH to fortify the product. 


Response to Arguments
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive. 
The applicant argues that HSIEH does not disclose drying the slurry or the type of bean.  However, HSIEH is cited in conjunction with AZAKAWA now. 
The applicant also argues that HSIEH does no teach using a precooked product.  However, AZAKAWA teaches heating and soaking the beans to inactivate enzymatic activity [0026].  
It would have been obvious to use pre-cooked soybeans in HSIEH as this would inactivate undesirable enzymatic activity. 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799